F I L E D
                                                       United States Court of Appeals
                                                               Tenth Circuit
              UNITED STATES COURT OF APPEALS
                                                              APR 14 2000
                           TENTH CIRCUIT
                                                          PATRICK FISHER
                                                                   Clerk

DRAKE OIL TECHNOLOGY
PARTNERS; FRANK E. ACIERNO,

         Petitioners - Appellants,
                                              No. 98-9025
v.                                       (T. C. No. 21530-87)
                                      (Appeal from U.S. Tax Court)
COMMISSIONER OF INTERNAL
REVENUE,

         Respondent - Appellee.



DRAKE OIL TECHNOLOGY
PARTNERS; FRANK E. ACIERNO,

         Petitioners - Appellants,
                                              No. 98-9026
v.
                                          (T.C. No. 16768-88)
                                      (Appeal from U.S. Tax Court)
COMMISSIONER OF INTERNAL
REVENUE,

         Respondent - Appellee.




VANGUARD OIL TECHNOLOGY
PARTNERS; DRAKE OIL
TECHNOLOGY PARTNERS;
DILLON OIL TECHNOLOGY
PARTNERS; DERRINGER OIL
TECHNOLOGY PARTNERS 1981;                      No. 98-9028
DERRINGER OIL TECHNOLOGY             (T.C. Nos. 21530-87 & 16768-88)
PARTNERS 1982;                         (Appeal from U.S. Tax Court)
CROWN OIL TECHNOLOGY
PARTNERS; CARLTON OIL
TECHNOLOGY PARTNERS, LTD.;
CHARLES R. MANGUM; MARILYN
M. MANGUM; JAMES FORD
HARVEY; MARTHA B. HARVEY;
STEVE STROUBE; ELAINE
STROUBE,

         Petitioners - Appellants.

v.

COMMISSIONER OF INTERNAL
REVENUE,

         Respondent - Appellee.



ROBERT F. JACOBSEN; MARILYN
B. JACOBSEN; BRUCE A.
FORSBERG; LINDA FORSBERG;
TROY A. ATHON; DILLON OIL
TECHNOLOGY PARTNERS,

                                                   No. 98-9029
         Petitioners - Appellants,
                                               (T.C. No. 21530-87)
                                           (Appeal from U.S. Tax Court)
v.

COMMISSIONER OF INTERNAL
REVENUE,

         Respondent - Appellee.




                                     -2-
ROBERT F. JACOBSEN; MARILYN
B. JACOBSEN; BRUCE A.
FORSBERG; LINDA FORSBERG;
TROY A. ATHON; DILLON OIL
TECHNOLOGY PARTNERS,

         Petitioners - Appellants,
                                                   No. 98-9030
                                               (T.C. No. 16768-88)
v.
                                           (Appeal from U.S. Tax Court)
COMMISSIONER OF INTERNAL
REVENUE,

         Respondent - Appellee.



TONY W. DIAL and CANDACE P.
DIAL,

         Petitioners - Appellants,
                                                   No. 98-9031
v.                                             (T.C. No. 31310-86)
                                           (Appeal from U.S. Tax Court)
COMMISSIONER OF INTERNAL
REVENUE,

         Respondent - Appellee.



SCOTT K. MONROE; BARBARA F.
MONROE,

         Petitioners - Appellants,

v.
                                                   No. 98-9032
COMMISSIONER OF INTERNAL                       (T.C. No. 4646-89)
REVENUE,                                   (Appeal from U.S. Tax Court)

         Respondent - Appellee.

                                     -3-
VULCAN OIL TECHNOLOGY
PARTNERS; VANGUARD OIL
TECHNOLOGY PARTNERS;
DRAKE OIL TECHNOLOGY
PARTNERS; DILLON OIL
TECHNOLOGY PARTNERS;
DERRINGER OIL TECHNOLOGY
PARTNERS 1981; DERRINGER OIL
TECHNOLOGY PARTNERS 1982;
CROWNE OIL TECHNOLOGY
PARTNERS; CARLTON OIL
TECHNOLOGY PARTNERS, LTD;
AMERICAN ENERGY RESOURCES,
INC.; SCOTT K. MONROE;
BARBARA F. MONROE;
RAYMOND P. MEYER; GRETCHEN
                                                   No. 98-9033
A. MEYER; WILLIAM D. GINN;
                                               (T.C. No. 16768-88)
ARLENE D. GINN,
                                           (Appeal from U.S. Tax Court)
         Petitioners - Appellants,

v.

COMMISSIONER OF INTERNAL
REVENUE,

         Respondent - Appellee.



VANGUARD OIL TECHNOLOGY
PARTNERS; DILLON OIL
TECHNOLOGY PARTNERS;
CARLTON OIL TECHNOLOGY
PARTNERS, LTD; SCOTT K.
MONROE; BARBARA F. MONROE;
RAYMOND P. MEYER; GRETCHEN
A. MEYER; WILLIAM D. GINN;
ARLENE D. GINN,

                                     -4-
         Petitioners - Appellants,

v.
                                                   No. 98-9034
                                               (T.C. No. 21530-87)
COMMISSIONER OF INTERNAL
                                           (Appeal from U.S. Tax Court)
REVENUE,

         Respondent - Appellee.



JOHN C. MEGNA; BEVERLY J.
MEGNA,

         Petitioners - Appellants,
                                                   No. 98-9036
v.                                             (T.C. No. 26785-86)
                                           (Appeal from U.S. Tax Court)
COMMISSIONER OF INTERNAL
REVENUE,

         Respondent - Appellee.



CARL BOSSOLA; ROSEMARIE
BOSSOLA,

         Petitioners - Appellants,
                                                   No. 98-9038
v.                                             (T.C. No. 20263-83)
                                           (Appeal from U.S. Tax Court)
COMMISSIONER OF INTERNAL
REVENUE,

         Respondent - Appellee.




                                     -5-
CARL BOSSOLA; ROSEMARIE
BOSSOLA,

         Petitioners - Appellants,
                                                   No. 98-9039
v.                                             (T.C. No. 36390-87)
                                           (Appeal from U.S. Tax Court)
COMMISSIONER OF INTERNAL
REVENUE,

         Respondent - Appellee.



MICHAEL L. MINTZ; LAURIE M.
MINTZ,

         Petitioners - Appellants,
                                                   No. 98-9040
v.                                             (T. C. No. 2709-86)
                                           (Appeal from U.S. Tax Court)
COMMISSIONER OF INTERNAL
REVENUE,

         Respondent - Appellee.



CARL S. BOSSOLA; ROSEMARIE
BOSSOLA,

         Petitioners - Appellants,
                                                   No. 98-9041
v.                                             (T.C. No. 37411-85)
                                           (Appeal from U.S. Tax Court)
COMMISSIONER OF INTERNAL
REVENUE,

         Respondent - Appellee.



                                     -6-
JACK SCHOELLERMAN;
KATHERINE SCHOELLERMAN,
DILLION OIL TECHNOLOGY
PARTNERS; LARRY V. GRIDLEY;
DAILA S. GRIDLEY; THOMAS L.
SALIBA; BETTY R. SALIBA;
SAMUEL W. PETERSON; B. L.
PETERSON; GARY G. MORIKONE;
DOROTHY MORIKONE; CROWNE
OIL TECHNOLOGY PARTNERS;
DONALD H. FRITTS; DRAKE OIL
TECHNOLOGY PARTNERS,
                                                      No. 98-9042
                                                  (T.C. No. 16768-88)
         Petitioners - Appellants,
                                              (Appeal from U.S. Tax Court)
v.

COMMISSIONER OF INTERNAL
REVENUE,

         Respondent - Appellee.



ESTATE OF JAMES T. CAMPION,
DECEASED, LEONA CAMPION,
EXECUTRIX; LEONA CAMPION;
GEORGE M. COLLINS, GRACE E.
COLLINS; JAMES LOTTA; LYNNE
M. LOTTA; ALDEN B. CHASE;
EARLENE CHASE; THOMAS L.
SALIBA; BETTY R. SALIBA;
DWIGHT V. CALL; CHRISTINE G.
CALL; MICHAEL RAFFERTY;                                 No. 98-9043
MARY LEE RAFFERTY;                         (T.C. Nos. 12235-86, 32931-86, 4142-
THEODORE L. SHEBS; ROSEMARY                 87, 12476-87, 18986-87, 24227-87,
L. SHEBS,                                      24013-88, 7300-89, 8272-89,
                                                       & 18502-89)
         Petitioners - Appellants,             (Appeal from U.S. Tax Court)

                                     -7-
v.

COMMISSIONER OF INTERNAL
REVENUE,

         Respondent - Appellee.




SAMUEL W. PETERSON; B.L.
PETERSON; DILLON OIL
TECHNOLOGY PARTNERS; GARY
G. MORIKONE; DOROTHY
MORIKONE; CROWNE OIL
TECHNOLOGY PARTNERS;
VICTOR HAY-ROE; LYNN HAY-                            No. 98-9044
ROE; DRAKE OIL TECHNOLOGY                  (T.C. Nos. 16768-88 & 21530-87)
PARTNERS; DONALD H. FRITTS,                  (Appeal from U.S. Tax Court)
LARRY B. GRIDLEY; DAILA S.
GRIDLEY; RICHARD W.
HARTMANN; REMEDIOS C.
HATMANN; THOMAS L. SALIBA;
BETTY R. SALIBA; ROY E.
HANSON; RENEE B. HANSON;
VANGUARD OIL TECHNOLOGY
PARTNERS,

         Petitioners - Appellants,

v.

COMMISSIONER OF INTERNAL
REVENUE,

         Respondent - Appellee.




                                     -8-
GARY G. MORIKONE; DOROTHY
MORIKONE,

         Petitioners - Appellants,
                                                   No. 98-9045
v.                                             (T.C. No. 24725-89)
                                           (Appeal from U.S. Tax Court)
COMMISSIONER OF INTERNAL
REVENUE,

         Respondent - Appellee.




ALLEN V. BERGH; KAREN E.
BERGH; PAUL E. JOHNSON; LOIS
C. JOHNSON; STEVE LOO;
GLORIA LOO; JOHN C. RIENSTRA;
MARCHIENE RIENSTRA; EDWARD
J. SAPKO; VIRGINIA SAPKO,

         Petitioners,

and
                                                   No. 98-9046
                                               (T.C. No. 5830-88)
VERA HUDSON; RAYMOND F.
                                           (Appeal from U.S. Tax Court)
MEYER; GRETCHEN MEYER,

         Petitioners - Appellants,

v.

COMMISSIONER OF INTERNAL
REVENUE,

         Respondent - Appellee.



                                     -9-
JODH ARORA; VENNA ARORA;
DILLON OIL TECHNOLOGY
PARTNERS,

         Petitioners - Appellants,
                                                    No. 99-9000
                                                (T.C. No. 21530-87)
v.
                                            (Appeal from U.S. Tax Court)
COMMISSIONER OF INTERNAL
REVENUE,

         Respondent - Appellee.



JODH ARORA; VENNA ARORA;
DILLON OIL TECHNOLOGY
PARTNERS,

         Petitioners - Appellants,
                                                    No. 99-9001
                                                (T.C. No. 16768-86)
v.
                                            (Appeal from U.S. Tax Court)
COMMISSIONER OF INTERNAL
REVENUE,

         Respondent - Appellee.



GERALD N. NICKS; FLOY
WINONA NICKS; N. H. SHANNON,

         Petitioners - Appellants,

and
                                                    No. 99-9003
JAMES H. CLEMENT; IDA L.
                                                (T.C. No. 23863-87)
CLEMENT; W. RICHARD
                                            (Appeal from U.S. Tax Court)
MORGAN; JANICE J. MORGAN;


                                     -10-
WILLIAM P. SANDLER; JOANNE P.
SANDLER,

         Petitioners,

v.

COMMISSIONER OF INTERNAL
REVENUE,

         Respondent - Appellee.



WILLIAM T. MINTER; SUSAN T.
MINTER,

         Petitioners - Appellants,
                                                    No. 99-9004
v.                                              (T.C. No. 40805-86)
                                            (Appeal from U.S. Tax Court)
COMMISSIONER OF INTERNAL
REVENUE,

         Respondent - Appellee.



RICHARD D. PAOLILLO;
DOROTHY L. PAOLILLO,

         Petitioners - Appellants,
                                                    No. 99-9005
v.                                              (T.C. No. 3037-87)
                                            (Appeal from U.S. Tax Court)
COMMISSIONER OF INTERNAL
REVENUE,

         Respondent - Appellee.



                                     -11-
RICHARD D. PAOLILLO;
DOROTHY L. PAOLILLO,

         Petitioners - Appellants,
                                                    No. 99-9006
v.                                              (T. C. No. 3852-88)
                                            (Appeal from U.S. Tax Court)
COMMISSIONER OF INTERNAL
REVENUE,

         Respondent - Appellee.



CLAY WOOD; MARCIA WOOD,

         Petitioners - Appellants,
                                                    No. 99-9007
v.
                                                (T.C. No. 32684-88)
                                            (Appeal from U.S. Tax Court)
COMMISSIONER OF INTERNAL
REVENUE,

         Respondent - Appellee.



CLAY WOOD; MARCIA WOOD,

         Petitioners - Appellants,
                                                    No. 99-9008
v.
                                                (T.C. No. 41934-86)
                                            (Appeal from U.S. Tax Court)
COMMISSIONER OF INTERNAL
REVENUE,

         Respondent - Appellee.




                                     -12-
GEORGE L. THOMPSON; OMAYMA
THOMPSON,

        Petitioners - Appellants,
                                                   No. 99-9009
v.                                             (T.C. No. 22214-86)
                                           (Appeal from U.S. Tax Court)
COMMISSIONER OF INTERNAL
REVENUE,

        Respondent - Appellee.



CLEMENS R. FROMLATH; HELENE
FROMLATH,

        Petitioners - Appellants,
                                                   No. 99-9010
v.                                             (T.C. No. 14545-88)
                                           (Appeal from U.S. Tax Court)
COMMISSIONER OF INTERNAL
REVENUE,

        Respondent - Appellee.




CLEMENS R. FROMLATH; HELENE
FROMLATH,

        Petitioners - Appellants,
                                                   No. 99-9011
v.
                                               (T.C. No. 39965-86)
                                           (Appeal from U.S. Tax Court)
COMMISSIONER OF INTERNAL
REVENUE,

        Respondent - Appellee.


                                    -13-
RICHARD D. PAOLILLO;
DOROTHY L. PAOLILLO,

         Petitioners - Appellants,
                                                    No. 99-9013
v.                                              (T.C. No. 28327-87)
                                            (Appeal from U.S. Tax Court)
COMMISSIONER OF INTERNAL
REVENUE,

         Respondent - Appellee.



EILEEN ZIMMERMAN; WILLIAM
R. ZIMMERMAN,

         Petitioners - Appellants,
                                                    No. 99-9014
v.
                                                (T.C. No. 5757-89)
                                            (Appeal from U.S. Tax Court)
COMMISSIONER OF INTERNAL
REVENUE,

         Respondent - Appellee.




GARY G. MORIKONE; DOROTHY
MORIKONE,

         Petitioners - Appellants,

v.
                                                    No. 99-9023
COMMISSIONER OF INTERNAL                        (T.C. No. 32418-86)
REVENUE,                                    (Appeal from U.S. Tax Court)

         Respondent - Appellee.

                                     -14-
 GARY G. MORIKONE; DOROTHY
 MORIKONE,

             Petitioners - Appellants,
                                                        No. 98-9024
 v.                                                 (T.C. No. 14326-88)
                                                (Appeal from U.S. Tax Court)
 COMMISSIONER OF INTERNAL
 REVENUE,

             Respondent - Appellee.



 GARY G. MORIKONE; DOROTHY
 MORIKONE,

             Petitioners - Appellants,
                                                        No. 99-9025
 v.                                                 (T.C. No. 19427-89)
                                                (Appeal from U.S. Tax Court)
 COMMISSIONER OF INTERNAL
 REVENUE,

             Respondent - Appellee.


                          ORDER AND JUDGMENT *




      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.

                                         -15-
Before BRORBY, and LUCERO, Circuit Judges and WEST, Senior District
Judge **.



      After examining the materials on file, this panel has determined

unanimously that oral argument is not necessary. See Fed. R. App. P.

34(a)(2)(B); 10th Cir. R. 34.1(G). The cases are therefore ordered submitted on

the current record.

      In these appeals, petitioners challenge two orders of the tax court issued on

March 5, 1998. See Estate of Campion v. Comm’r, 110 T.C. 165 (1998); Vulcan

Oil Tech. Partners v. Comm’r, 110 T.C. 153 (1998). In those orders, the court

held the Commissioner did not breach any statutory or regulatory duties when it

failed to offer these appellants more favorable treatment following a failed tax-

shelter scheme. Specifically, the court held the Internal Revenue Service did not

breach its duty of disclosure under the Tax Equity and Responsibility Act of 1982

and that it did not commit fraud in failing to offer more favorable settlements to

these petitioners than to other taxpaying entities. These appeals followed.

      Because of the numbers of individuals and partnerships involved in this

scheme, multiple entities filed notices of appeal from the tax court’s orders. In

total, this court received, either through transfer or originally, 45 appeals seeking


      **
        The Honorable Lee R. West, Senior Judge, U.S. District Court for the
Western District of Oklahoma, sitting by designation.

                                         -16-
review of the 1998 orders. In late 1998, this court ordered briefing in 8 lead

cases, which were then heard at oral argument in September, 1999. The

remainder were abated. 1 On November 2, 1999, this court issued an Order &

Judgment affirming the tax court in all respects. See Tucek v. Comm’r, Nos. 98-

9016, 98-9017, 98-9018, 98-9019, 98-9020, 98-9022, 98-9023, and 98-9024, (10th

Cir. Nov. 2, 1999).

      On January 3, 2000, this court directed petitioners in these appeals to show

cause why the remaining cases were not controlled by the panel decision in Tucek.

In a response filed on January 24, appellants admitted that “the substance of the

issues is identical in all of the cases in this group.” See Petitioners’ Response,

dated January 24, 2000, at 2. In a pleading filed on February 17, 2000, the

government opined that the issues raised in all of the appeals are identical and

that summary affirmance is appropriate.

      Upon careful review of the responses, as well as these files, we agree that

the issues presented in these matters are identical to those raised and addressed in

this panel’s Order & Judgment in Tucek. Consequently, we




      1
             Two notices of appeals were filed after this court issued its
disposition in the lead cases. Those two appeals, numbers 99-9029 and 99-9039,
both styled Dodson v. Comm’r, were not abated.

                                         -17-
AFFIRM the judgments of the tax court for substantially the same reasons as are

set forth in that panel decision. The mandates shall issue forthwith.



                                                    Entered for the Court


                                                    Per Curiam




                                        -18-